Citation Nr: 1244237	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-15 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from September 1951 to February 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the April 2009 decision, the RO granted service connection for bilateral hearing loss, assigning a zero percent (noncompensable) rating, effective from October 18, 2006.

The Veteran requested to be afforded a video conference hearing to be conducted by a Veterans Law Judge.  He was notified by the RO, via a letter dated in September 2012, that his hearing was scheduled for October 2012.  However, the record indicates that the Veteran failed to appear for his hearing.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2012).

As the appeal of the Veteran's claim for a compensable rating for his service-connected bilateral hearing loss disorder emanates from the Veteran's disagreement with the initial rating assigned, the Board has characterized the claim as one seeking a higher initial rating, in accordance with the holding of the United States Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran was most recently afforded a VA examination concerning his service-connected bilateral hearing loss disability now on appeal in October 2007.  

Review of the October 2007 VA audio examination shows that the examiner had the Veteran's claims file and his medical records available for review.  The Veteran complained of trouble understanding speech, especially when accompanied by other noise, for the past three to four years.  He added that he had incurred a sudden loss of right ear hearing acuity about two months earlier.  Audiometry revealed a puretone threshold average of 80 decibels in the right ear and 56.25 decibels in the left ear.  Speech recognition was found to be 96 percent in the right ear and 100 percent in the left ear.  These audiometric findings equate to Level VII hearing in the right ear and Level I hearing in the left ear.  See 38 C.F.R. §§ 4.85 and 4.86, Table VI.  When those values are applied to Table VII, a noncompensable rating for the Veteran's bilateral hearing loss is for application.  38 C.F.R. § 4.85.  Review of the examination report fails to show that the examiner addressed the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 477, 455-56 (2007) (recognizing that, because an extraschedular rating for hearing loss may be appropriate, VA examiners should comment on any functional effects of a hearing disability).

Concerning his service-connected bilateral hearing loss disorder, he reported as part of his March 2010 substantive appeal (see VA Form 9), that his hearing loss had an adverse effect on his occupation as a consultant and instructor.  Further, in October 2012, and on the Veteran's behalf, his accredited representative asserted that the Veteran's hearing loss had "worsened," and requested that another examination be scheduled.  

When a veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the veteran was entitled to a new examination after a two year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity); VAOPGCPREC 11-95, para. 11 (Apr. 7, 1995) (where a claimant affirmatively asserts to the Board that a further increase in disability has occurred subsequent to the prior examination and decision, an additional examination may be required).  The Veteran has credibly asserted that his bilateral hearing loss has essentially grown more severe since the latest VA examination took place more than five years ago in October 2007.  In light of the factors noted above, the Board concludes that, in this case, an additional VA examination is needed to render a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

Finally, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, in readjudicating this claim the RO must consider the Hart decision.  The Board also again notes that as the Veteran is deemed to have perfected an appeal to the initial rating assigned following the grant of service connection, the Board has characterized this issue in accordance with the decision of the Court in Fenderson, at 126 (appeals from original awards are not to be construed as claims for increased ratings), which requires consideration of the evidence since the effective date of the grant of compensation. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should schedule the Veteran for a VA audio examination to ascertain the severity and manifestations of his service-connected bilateral hearing loss.  The claims file must be made available to the VA examiner, and the examiner should review the file in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner should also discuss the effect of the Veteran's bilateral hearing loss disability on his occupational functioning and daily activities.  Martinak.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history (,)" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The Veteran is hereby notified that it is his responsibility to report for any scheduled VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  Thereafter, following the completion of any other indicated development, and after review of any additional evidence, the RO/AMC should readjudicate the appealed issue in light of all the evidence of record.  In so doing, the RO/AMC should also consider whether "staged" ratings are appropriate in light of Fenderson.  See also Hart.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto. 

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



